       Case 3:00-cv-04599-WHO Document 1447 Filed 05/21/21 Page 1 of 6



 1   BARBARA J. PARKER, City Attorney, CABN 069722
     RYAN RICHARDSON, Special Counsel, CABN 223548
 2   BRIGID S. MARTIN, Special Counsel, CABN 231705
     One Frank H. Ogawa Plaza, 6th Floor
 3   Oakland, California 94612
     Telephone: (510) 238-3751
 4   Facsimile: (510) 238-6500
     Email: BMartin@oaklandcityattorney.org
 5
     Attorneys for CITY OF OAKLAND
 6

 7

 8

 9                        UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA

11                                SAN FRANCISCO DIVISION

12
13   DELPHINE ALLEN, et al.                   )   Case No. 00-cv-04599 WHO
                                              )
14                  Plaintiffs,               )   CITY OF OAKLAND’S STATUS
                                              )   REPORT ON THE OAKLAND
15         v.                                 )   POLICE DEPARTMENT’S
                                              )   RISK MANAGEMENT
16   CITY OF OAKLAND, et al.,                 )   POLICY DEVELOPMENT
                                              )
17                  Defendant(s).             )
                                              )
18                                            )
                                              )
19

20         At the February 22, 2021 case management conference in the captioned case,

21   the Court directed that “Chief Armstrong file [ ] a report in 90 days informing the

22   Court of the status of the development of the risk management policies.” Dkt. 1426,

23   Civil Minutes (Feb. 23, 2021). A status update on the Oakland Police Department’s

24   risk management program and policy development is set forth herein.

25         In late 2020 the Department initiated an overhaul of its risk management

26   program. Under Chief Armstrong’s leadership, in March 2021 the Department

27   formed the Bureau of Risk Management in a key strategic effort to lay the

28   foundation for an improved, successful risk management program. The
     Case No. 00-cv-4599 WHO
     CITY’S STATUS REPORT ON OPD’S
     RISK MGMT. POLICY DEV.
         Case 3:00-cv-04599-WHO Document 1447 Filed 05/21/21 Page 2 of 6



 1   Department’s redevelopment of its risk management program, including significant

 2   policy evolution, remains in progress.

 3   I. Internal Restructuring to Support a Robust Risk Management Program

 4          Deputy Chief Angelica Mendoza leads the newly minted Bureau of Risk

 5   Management (BRM).1 The BRM houses the Internal Affairs Division (IAD), Office

 6   of Inspector General (OIG), the Training Division, Research and Planning, the

 7   Personnel Assessment System (PAS) Administration Unit, and the recently created

 8   Risk Impact and Risk Analysis Units. The Risk Impact Unit is responsible for

 9   centralizing, managing, and coordinating stop data as well as data on force,
10   pursuits, and collisions. The Risk Analysis Unit, led by the Department’s data

11   manager, assesses risk data, conducts data analyses, provides its work product to

12   supervisors and commanders, and supports risk management meetings.
13          The BRM unites Department policy, training, intervention, and

14   accountability functions to facilitate Department-wide communication and use of

15   PAS and Vision performance information and data trends. The BRM forms an

16   important foundation for the Department’s reconstruction of its risk management

17   program.

18          II. Advancements in Data and Risk Management Transparency

19          The BRM has also helped the Department make important advancements in

20   data and risk management transparency. Increasing public transparency is part of

21   the Department’s risk management program development. The Department

22   recognizes that providing prompt public access to its stop data and sharing with the

23   community how the Department uses data to achieve fair and impartial policing are

24   essential steps to strengthen public accountability and earn public trust.

25          Accordingly, the Risk Impact and Analysis Units now publicly release the

26   Department’s stop data on a quarterly basis. On April 27, 2021, the Department

27   1From in or about 2011 until May 2014, the Department had a Bureau of Risk
     Management. The earlier version, however, was comprised only of IAD, OIG, and
28   the Training Division.
     Case No. 00-cv-4599 WHO
     CITY’S STATUS REPORT ON OPD’S
     RISK MGMT. POLICY DEV.                    2
       Case 3:00-cv-04599-WHO Document 1447 Filed 05/21/21 Page 3 of 6



 1   posted January through March 2021 stop data. The data is available as raw data in

 2   an Excel spreadsheet format and in a report synthesizing the data. See 2021 OPD

 3   First Quarter Stop Data Report and 2021 OPD First Quarter Stop Data Report –

 4   Source Data, https://www.oaklandca.gov/resources/stop-data (last visited May 18,

 5   2021).

 6            In addition, on May 19, 2021, Mayor Schaaf and Chief Armstrong hosted a

 7   public Town Hall meeting entitled, “OPD By The Numbers: How OPD Uses Data To

 8   Improve Policing.” During the meeting, the Department demonstrated to the public

 9   how it uses different types of data including stop data, use of force data, internal
10   affairs data, and personnel information to identify trends and outliers that may

11   suggest potential problems, reveal possible solutions, assist the Department in

12   assessment and critical analysis of racial disparities, and ultimately improve
13   policing. Explaining the process to community members also supports the

14   Department’s efforts to prepare to communicate, both orally and in written

15   guidance, the risk management process and expectations across all supervisory

16   levels Department-wide.

17                     III. Risk Management Meeting Redevelopment

18            The Department has created a working group to develop a process to support

19   risk management meetings. The Department’s aim is to ensure the process is

20   comprehensive and consistent without being cumbersome inflexible.

21            To that end, the working group has drafted a high-level periodic analysis

22   concept report to capture and compare current risk data with data from prior time

23   periods of similar duration (e.g., months or years) and assess data trends, changes,

24   and outliers in each Area and Citywide. As an example, a draft Citywide Monthly

25   Analysis Report is attached as Exhibit 1. The draft template report shows the

26   categories of data the Department anticipates it may include. While the

27   Department is eager to share its progress, it must emphasize that these concept

28   reports remain under review and will likely undergo further revision.
     Case No. 00-cv-4599 WHO
     CITY’S STATUS REPORT ON OPD’S
     RISK MGMT. POLICY DEV.                      3
        Case 3:00-cv-04599-WHO Document 1447 Filed 05/21/21 Page 4 of 6



 1         The Department plans to hold monthly risk management meetings to review

 2   Area, Bureau, or Citywide data based on a schedule that permits quarterly

 3   command review at each level. The periodic analysis report will serve as the

 4   foundation for a CompStat-style risk management meeting. CompStat, short for

 5   computer statistics or comparison statistics, is a data-driven police management

 6   technique developed in New York to help police choose strategies to reduce and

 7   prevent crime based on accurate data collection. Police departments including the

 8   Los Angeles Police Department have evolved the CompStat model to look within the

 9   organization to manage police personnel and risk management issues.
10         The Oakland Police Department aspires to use a similar CompStat-style,

11   data-driven method to help the Department choose strategies to mitigate risk and

12   identify problem officers and behaviors. Using this new framework for risk
13   management meetings, outlier data will continue to require further analysis but

14   presenting supervisors will also identify and address data changes or trends that

15   suggest or demonstrate increased risk or detrimental impact. Data changes or

16   trends may suggest, for example, a need for training or policy revision, and may

17   also later reflect the impact of such a targeted training or policy revision.

18         Once the Department confirms additional details of its particular CompStat-

19   style approach, the Department must ensure that the selected data captured in the

20   periodic analysis reports is easy to extract and analyze, including viewable trend

21   lines. The Department then intends to conduct a mock risk management meeting to

22   familiarize commanders with the new style and process. The mock meeting will

23   encourage questions and foster discussion to make sure that supervisors are

24   comfortable with the new risk management program and meeting process.

25         The Department appreciates that supervisors must have a certain level of

26   comfort with the new process, including accessing, understanding, and using the

27   data to find data-driven strategies to improve fair and impartial policing.

28   Supervisors should understand not only how to identify and address outlier officers
     Case No. 00-cv-4599 WHO
     CITY’S STATUS REPORT ON OPD’S
     RISK MGMT. POLICY DEV.                     4
       Case 3:00-cv-04599-WHO Document 1447 Filed 05/21/21 Page 5 of 6



 1   and behaviors but how to look for similarities among officers or behaviors that may

 2   suggest a more generalized root cause. Identifying a root-based solution to address

 3   multiple officers and constellations of behaviors may be more efficacious than

 4   working to curb a behavior by a specific officer and may also better prevent issues

 5   from becoming more widespread.

 6                                IV. Policy Development

 7         Departmental institutionalization of the risk management program will

 8   culminate in revised policy. The Department is working on (1) an overarching

 9   general risk management policy, (2) a revision of Departmental General Order
10   (DGO) D-17, Personnel Assessment System (last revised in 2013), (3) written

11   guidance for supervisors, commanders, and executives on risk management

12   expectations, including expectations related to the risk management meeting
13   process, and (4) written guidance on use of data dashboards.

14         The Department will revise and preserve the content of DGO D-17 in a new

15   policy governing the use, administration, and timely update of the Department’s

16   PAS early warning system. The Department’s use of the PAS early warning system

17   as part of its overall risk management strategy will be set forth in the overarching

18   risk management policy.

19         The risk management policy will also include risk management meeting

20   protocols. The Department expects to develop written guidance for each level of

21   supervision predicated on the meeting protocols set forth by policy.

22                                     V. Conclusion

23         The Department is currently focused on establishing an overarching set of

24   risk management program protocols, determining that selected data for the periodic

25   analysis reports is reported or accessible in a manner that supports these protocols,

26   and building out a risk management meeting design based on these protocols. Once

27   the Department has confidence that it has designed risk management processes

28   that work in practice, the Department will complete draft policy to capture these
     Case No. 00-cv-4599 WHO
     CITY’S STATUS REPORT ON OPD’S
     RISK MGMT. POLICY DEV.                    5
       Case 3:00-cv-04599-WHO Document 1447 Filed 05/21/21 Page 6 of 6



 1   processes and associated guidance. The Department looks forward to sharing its

 2   further progress with the Court.

 3
                                    Respectfully submitted,
 4

 5
     Dated: May 21, 2021            BARBARA J. PARKER, City Attorney
 6                                  BRIGID S. MARTIN, Special Counsel
 7

 8
                              By:        /s/ BRIGID MARTIN
 9                                       Attorneys for Defendants
                                         CITY OF OAKLAND
10

11

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 00-cv-4599 WHO
     CITY’S STATUS REPORT ON OPD’S
     RISK MGMT. POLICY DEV.                    6
